     Case 1:19-cv-01662-DAD-SAB Document 24 Filed 05/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RANDY JAMES GEREN,                                 No. 1:19-cv-01662-DAD-SAB (PC)
12                        Plaintiff,
13          v.                                          ORDER DECLINING TO ADOPT FINDINGS
                                                        AND RECOMMENDATIONS AND
14   R. FISHER, et al.,                                 GRANTING PLAINTIFF LEAVE TO FILE A
                                                        SECOND AMENDED COMPLAINT
15                        Defendants.
                                                        (Doc. No. 20)
16

17          Plaintiff Randy James Geren is a state prisoner proceeding pro se in this civil rights action

18   filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 4, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that this action be dismissed due to plaintiff’s failure to state a cognizable claim

22   for relief. (Doc. No. 20.) In particular, the magistrate judge found that plaintiff’s second

23   amended complaint (Doc. No. 19) was identical to his first amended complaint, and thus suffered

24   from the same deficiencies identified by the magistrate judge in the February 19, 2020 screening

25   order. (Id. at 5.) The magistrate judge also found that granting further leave to amend would be

26   futile because the allegations in plaintiff’s original, first amended, and second amended

27   complaints all failed to state a claim for relief, despite the guidance provided to plaintiff in the

28   court’s screening orders regarding the pleading and legal standards applicable to the claims he
                                                        1
     Case 1:19-cv-01662-DAD-SAB Document 24 Filed 05/08/20 Page 2 of 3

 1   was attempting to assert. (Id. at 5–6.) The pending findings and recommendations were served

 2   on plaintiff and contained notice that any objections thereto were to be filed within twenty-one

 3   (21) days after service. (Id. at 6.) After receiving an extension of time to do so, plaintiff timely

 4   filed objections to the pending findings and recommendations on April 17, 2020. (Doc. No. 23.)

 5            In his objections, plaintiff explains that he did not actually intend for his filing to be

 6   construed as a second amended complaint, and that his intention was to provide the court with a

 7   copy of his first amended complaint because he mistakenly believed the court had not received it.

 8   (Id. at 1–2.) Specifically, plaintiff states in his objections that the reason he submitted/filed a

 9   copy of the first amended complaint on February 25, 2020 was because he did not receive his

10   conformed copy from the court confirming receipt of his filing and the court sent him information

11   that led to his misunderstanding. (Id.) Plaintiff requests leave to file a (true) second amended

12   complaint and asserts that he is able to cure the deficiencies in his first amended complaint. (Id.

13   at 7.)

14            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

15   de novo review of the case. Having carefully reviewed the entire file, the undersigned declines to

16   adopt the pending findings and recommendations at this time, without evaluating or reaching any

17   determination as to the analysis therein. Instead, and out of an abundance of caution, plaintiff

18   will be granted one final opportunity to file a second amended complaint.

19            The undersigned will also direct the Clerk of the Court to strike Document No. 19 from

20   the docket in this case, which was entered on February 27, 2020 as a “Second Amended
21   Complaint,” and which plaintiff now represents to the court was merely a copy of his first

22   amended complaint.

23            Accordingly,

24            1.      The court declines to adopt the findings and recommendations issued on March 4,

25                    2020 (Doc. No. 20);

26            2.      Plaintiff is granted leave to file a second amended complaint within fourteen days
27                    from the date of service of this order;

28   /////
                                                         2
     Case 1:19-cv-01662-DAD-SAB Document 24 Filed 05/08/20 Page 3 of 3

 1        3.    Any failure on plaintiff’s part to file a second amended complaint within the time

 2              provided will likely result in dismissal of this action due to his failure to comply

 3              with a court order;

 4        4.    This matter is referred back to the assigned magistrate judge for further

 5              proceedings consistent with this order; and

 6        5.    The Clerk of the Court is directed to strike Doc. No. 19 from the docket in this

 7              case.

 8   IT IS SO ORDERED.
 9
       Dated:   May 7, 2020
10                                                    UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
